IN THE UNITED STATES DISTRICT COURT

 

 

FOR THE DISTRICT OF MONTANA :
BILLINGS DIVISION F 7 LL. E D
APR O 2 2020
UNITED STATES OF AMERICA, CR 19-108-BLG-SPW Clerk, US District Cour
Billings
Plaintiff,
ORDER

vs.

JAMES ARMSTRONG HIGGINS
and GREGG ALLEN JOHNSON,

Defendants.

 

 

Before the Court is the Defendants’ motion to dismiss the indictment.
(Doc. 39).

On August 26, 2019, the Defendants were charged with Conspiracy to
Possess with Intent to Distribute Methamphetamine in violation of 21 U.S.C. § 846
and Possession of a Firearm in Furtherance of a Drug Trafficking Crime in
violation of 18 U.S.C. 924(c). (Doc. 1).

The Defendants argue the indictment fails to allege an offense because they
never possessed methamphetamine and were instead ripped off by a dealer who
sold them rock salt. The Court disagrees the indictment is insufficient.

“In determining whether an indictment charges a cognizable offense,

[courts] are bound by the four corners of the indictment, must accept the truth of
1
the allegations in the indictment, and cannot consider evidence that does not appear
on the face of the indictment.” United States v. Kelly, 874 F.3d 1037, 1047 (9th
Cir. 2017). An indictment is sufficient so long as it tracks the statutory language
and unambiguously sets forth the elements of the offenses charged. United States .
v. Milovanic, 678 F.3d 713, 727 (9th Cir. 2012). The government is not required
to allege in the indictment the facts necessary to prove the elements of the crimes.
United States v. Bellamy, 521 Fed.Appx. 590, 592 (9th Cir. 2013).

In Mancuso, the defendant was charged with possession of cocaine with
intent to distribute. United States v. Mancuso, 718 F.3d 780, 790 (9th Cir. 2013).
The defendant argued his indictment was insufficient because it failed to allege
adequate facts showing the violation was committed. The Ninth Circuit rejected
the argument because the indictment tracked the statutory language. Mancuso,
718 F.3d at 790.

Similar reasoning applies here. At this stage, the question is whether the
indictment sufficiently alleges an offense by unambiguously including all the
elements of the offenses charged. The indictment tracks the statutory language of
both 21 U.S.C. § 846 and 18 U.S.C. § 924(c), which is all that is required.

The Defendants also argue the indictment fails to allege a conspiracy

because there can be no conspiracy to possess methamphetamine when one of the
parties knows the substance is not methamphetamine. The Defendants are
referring to the person who allegedly ripped them off. Again, however, the Court
cannot look beyond the four corners of the indictment. The indictment clearly
alleges “James Armstrong Higgins and Gregg Allen Johnson, knowingly and
unlawfully conspired and agreed with each other and other persons, known and
unknown to the Grand Jury, to possess with the intent to distribute....” (Doc. 1
at 2). The indictment therefore does allege an agreement and conspiracy between
at least two people, the Defendants themselves—and additionally other unnamed
people.

The Defendants request as an alternative to dismissing the indictment that
the Court review the grand jury proceedings. The Court declines the request
because the Defendants have not provided cause to do so. Had the Defendants
been charged with possession of methamphetamine as opposed to conspiracy to
possess, the Court may have been more favorably inclined. But the crime of
conspiracy to possess methamphetamine does not require actual possession or even
an overt act in furtherance of the conspiracy. United States v. Shabani, 513 U.S.
10, 15 (1994). It is enough, assuming the other elements are met, that the
Defendants conspired to possess it, even if they ultimately fell short of their

alleged goal. Thus, even if the grand jury was presented the case exactly as the
Defendants frame it, there is no cause to second guess the grand jury’s finding that
probable cause existed to charge the Defendants with conspiracy to possess
methamphetamine based on their genuine attempt to purchase methamphetamine
from a dealer who ripped them off with rock salt.

The Defendants’ motion (Doc. 39) is denied.

d
DATED this _o/“ day of April, 2020.

Lacser ce A UAE

SUSAN P. WATTERS
United States District Court Judge
